DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 25 June 2021.
Claims 21, 25, 32, 36 and 40 have been amended.
Claims 21-40 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 June 2021 are being considered by the Examiner.

Examiner’s Note
The claim scope appears to be shifting such that future amendments could warrant a possible §101 rejection (directed towards a judicial exception) and a §112 first paragraph (pre-AIA ) for the lack of possession regarding an algorithm.  


Response to Arguments
Applicants argue that the double patenting rejection be withdrawn as the instant claims are not obvious; however the Examiner respectfully disagrees.  Here, as an initial note, Applicants’ arguments fail to comply with 37 CFR 1.111 because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (or in this case the obviousness relating to the related application).  Secondly, the Examiner notes that this is also not perasusvive as the nature of the claims (same inventive concept of presenting comparable properties based upon user activity or traffic on a 
Applicants next argue that the cited references do not select comparable properties based upon objective parameters and are subjective; however the Examiner respectfully disagrees.  Here, as an initial note, this argued subject matter is not claimed and therefore not persuasive.  Secondly, even assuming arguendo, this “objective parameter” of user activity is not as objective as Applicants are asserting.   User traffic or browsing history regarding properties they are interested in is in fact a completely subjective parameter (i.e. users’ interests are subjective to their own personal preferences). 
Applicants’ remaining arguments regarding the prior art rejections have been addressed in the updated rejection below.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

		

Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 12/924,037 (now Patent No. 10,380,653). Although the claims at issue are not identical, they are not patentably distinct as shown below:
16/449,210
12/924,037
21. A method for estimating a valuation of a target property, comprising: receiving user traffic activity information concerning property information included in a real estate website, wherein the user traffic activity comprises information referencing a first plurality of users each of whom has accessed a property web page for the target property; using the user traffic activity to determine, by one or more processors, a set of comparable properties, other than the target property, whose property web pages were each accessed by at least a threshold number of multiple users in the first plurality of users; retrieving, from a memory, property data regarding the determined set of comparable properties; processing, using the one or more processors, the property data regarding the determined set of comparable properties using a data model to obtain a valuation of the target property; and causing the obtained valuation of the target property to be displayed
 A valuation system for estimating a valuation of a target property comprising a non-transitory computer-readable medium having instructions stored thereon, which when executed by one or more processors of the valuation system cause the valuation system to: receive, at the one or more processors, user traffic activity information concerning property information included in the website, wherein the user traffic activity comprises information of a first set  of users each of whom has accessed a property web page for a target property;  identify, by the one or more processors, a set of properties other than the target property whose property web page was accessed by at least a threshold number of users in the first set of users;  select, by the one or more processors, a group of comparable properties for the target property from the 
set of identified properties based on the user-traffic activity of each of the threshold number of users in the first set of users;  retrieve, from a memory coupled to the one or more processors, property data regarding the group of 
comparable properties;  receive, by the one or more processors, actively provided user-generated data, including user reviews on the website of a neighborhood of the target property from a second set of users, wherein the user reviews concern a set of categories regarding the neighborhood;  receive, by the one or more processors, fact-based data comprising data not based on user activity or user input;  process, by the one or more processors, the property data using a first data model to obtain a first valuation of the target property;  process, by the one or more processors, the user reviews using a second data model to obtain a second valuation of the target property;  subject, by the one or more processors, the fact-based data to a third data model to obtain a third valuation of the target property, wherein at least one of the first data model, the second data model, or the third data model is configured to process only one among the property data, the user-generated data, and the fact-based data;  and combine, by the one or more processors, the obtained first, second, and third valuations to obtain a collective estimated valuation of the target property;  and display, at an interface, the collective estimated valuation of the target property



The independent claims 1, 16, and 17 of the copending Application No. 12/924,037 are not identical to the instant claims 21, 32, and 40 but however claim the same inventive concept of presenting comparable properties based upon user activity or traffic on a website concerning property information (the instant claims are much more broad).  It would be obvious of one of ordinary skill in the art to modify the ‘037 application to be much broader (i.e. narrow anticipates or teaches broad).  Independent claims 32 and 40 are rejected under the same rationale, mutatis mutandis.
Dependent claims 2-15 of co-pending application 13/826,866 recite substantially similar subject matter as the instant claims 22-30 and 33-39.
Dependent claim 31, while different in substantive nature, is rejected for its dependency on claim 21.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-22, 26-28, 30-33, 37, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma et al. (US PG Pub. 2007/0185727) further in view of Woodard et al (US PG Pub. 2011/0251974).

As per claims 21, 32, and 40, Ma discloses a method, computer program product for estimating a valuation of a target property, the computer program product being embodied in a computer readable medium and comprising computer instructions for: and a valuation system for estimating a valuation of a target property comprising a non-transitory computer-readable medium having instructions stored thereon, which when executed by one or more processors of the valuation system cause the valuation system to: the method comprising: (computer system, Ma ¶8; webservice calls to suitable APIs, Internet, CPUS, ¶44, Fig. 1, and Fig. 24): 
receiving user traffic activity information concerning property information included in a real estate website, wherein the user traffic activity comprises information referencing a first plurality of users each of whom has accessed a property web page for the target property (favorite homes, refined valuations generated by the current user, Ma ¶107; Fig. 17 wherein the user is able to describe aspects of the subject home which affect the value; enable the user to identify comps regarded by the user as similar to the subject home i.e. defining the comparable neighborhood homes with user click patterns, Fig. 18 and ¶91-¶92); 
retrieving, from a memory, property data regarding the determined set of comparable properties (my comps, values, Ma ¶92-¶93 and ¶102);
processing, using the one or more processors, the property data regarding the determined set of comparable properties using a data model to obtain a valuation of the target property (Fig. 17 wherein the user is able to describe aspects of the subject home which affect the value, Ma ¶25 and ¶89; see also enable the user to identify comps regarded by the user as similar to the subject home i.e. defining the comparable neighborhood homes with user click patterns, Fig. 18 and ¶91; see also construct a classification tree in which each non-leaf node represents a basis for differentiating selected homes based upon one of the selected attributes, ; and
causing the obtained valuation of the target property to be displayed (FIGS. 19B-19F show portions of the display at a greater level of magnification.  The display includes an overall summary section 1930 containing an overview of the calculation of the new revised value, as well as detailed sections 1940, 1950, 1960, and 1970, each displaying additional detail about the value added or subtracted by each of the four steps of the process, Ma ¶94); 
Ma does not expressly teach using the user traffic activity to determine, by one or more processors, a set of comparable properties, other than the target property, whose property web pages were each accessed by at least a threshold number of multiple users in the first plurality of users.
Woodard teaches using the user traffic activity to determine, by one or more processors, a set of comparable properties, other than the target property, whose property web pages were each accessed by at least a threshold number of multiple users in the first plurality of users (number of viewings the website received, for property records for the forecasting model, limit, Woodard ¶11, ¶41-¶42; whereby the showings can be from web site access databases, ¶32 and Fig. 5).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Woodard’s method of tracking web site access in Ma’s method for automatically determining a current value for a real estate property to improve the method with reasonable expectation that this would result in a system which is able to ascertain real estate marketing effectiveness to facilitate meaningful comparisons as well as reliable predictions.  
The motivation being that traditional real property pricing systems and methods do not account for the fact that certain properties, while having desirable descriptions, and meeting the requirements of a desirable property, do not sell as fast as other properties having similar descriptions, or gather as high a price as other properties having similar descriptions. The state of the art in real property pricing systems presently leaves this to the discretion of the real estate agent listing the property. However, present systems provide little guidance to a real estate agent that a property is improperly listed; generally, if the property has not sold within several months, the real estate agent will discuss lowering the price with the owner of the property. Accordingly, there is a need to provide timely feedback to real property sellers to detect a property that is improperly listed as quickly as possible, so that its price can be adjusted, and it 

As per claim 22 and 33, Ma and Woodard disclose as shown above with respect to claims 21 and 31.  Ma further discloses wherein the user traffic activity comprises user click patterns, browsing habits/history, or both (The interactions described herein are typically performed by serving web pages to a user who is the user of the subject home, and receiving input from that user based upon the user's interaction with the web pages.  These web pages may be part of a web site relating to aspects of residential or other real estate, Ma ¶82; enable the user to identify comps regarded by the user as similar to the subject home i.e. defining the comparable neighborhood homes with user click patterns, Fig. 18 and ¶91).

As per claim 26 and 37, Ma and Woodard disclose as shown above with respect to claims 21 and 31.  Ma further discloses further comprising: 
providing, at a user interface, a plurality of individually selectable contributing factors each of which is associated with the target property, wherein the plurality of individually selectable contributing factors include one or more of: property data, property improvement data, or comparable property data (favorite homes, refined valuations generated by the current user, Ma ¶107; Fig. 17 wherein the user is able to describe aspects of the subject home which affect the value; enable the user to identify comps regarded by the user as similar to the subject home i.e. defining the comparable neighborhood homes with user click patterns, Fig. 18 and ¶91-¶92); 
receiving from a user, a selection of a subset of the contributing factors from the provided plurality of individually selectable contributing factors (Fig. 17 wherein the user is able to describe aspects of the subject home which affect the value; enable the user to identify comps regarded by the user as similar to the subject home i.e. defining the comparable neighborhood homes with user click patterns, Ma Fig. 18 and ¶91-¶92); 
receiving from the user, data associated with each contributing factor in the selected subset of contributing factors (weighting, my comps, Ma ¶92); 
processing the received data associated with each contributing factor using a data model associated with the contributing factors to obtain a contributing factor valuation corresponding to the contributing factor (tailored valuation, Ma ¶104-¶10); 
combining the obtained contributing factor valuations for the contributing factors in the selected subset of contributing factors to obtain a collective estimated contributing factor valuation of the target property  (tailored valuation, Ma ¶104-¶10); and 
combining the obtained valuation of the target property and the obtained collective estimated contributing factor valuation of the target property to obtain revised valuation of the target property (refined valuation, Ma ¶35). 

As per claim 27, Ma and Woodard disclose as shown above with respect to claim 26.  Ma further discloses wherein the combining of the obtained contributing factor valuations is based on a weighted average of the obtained contributing factor valuations for the contributing factors in the selected subset of contributing factors (weighting, my comps, Ma ¶92; refined valuation, ¶35; see also tailored valuation, ¶104-¶108).

As per claim 28, Ma and Woodard disclose as shown above with respect to claim 26.  Ma further discloses wherein receiving the selection of the subset of the contributing factors comprises receiving an indication that the user has edited data associated with the subset of contributing factors (tailoring valuation to user input, Ma ¶80; refined valuation, ¶35; see also tailored valuation, ¶104-¶108).

As per claim 30 and 39, Ma and Woodard disclose as shown above with respect to claims 21 and 31.  Ma further discloses wherein the set of comparable properties is further identified by determining a present value of at least one of the set of comparable properties. (“Zestimate,” Ma ¶84 and Fig. 15).

As per claim 31, Ma and Woodard disclose as shown above with respect to claim 21.  Ma further discloses wherein the obtained valuation of the target property is displayed only to an owner of the target property (FIG. 14 is a flow diagram showing steps typically performed by the facility in order to tailor a valuation of a subject home based on information provided by a user such as the home's owner, Ma ¶22 .

Claims 23 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma et al. (US PG Pub. 2007/0185727) and Woodard et al (US PG Pub. 2011/0251974) further in view of Carrico et al. (US PG Pub. 2009/0164464).

As per claim 23 and 34, Ma and Woodard disclose as shown above with respect to claims 21 and 31.  The combination of Ma and Woodard do not expressly disclose receiving thumb up/down data regarding the target property, wherein the thumb up/down data comprises a user agreement or disagreement with an estimated value of the target property.
Carrico teaches receiving thumb up/down data regarding the target property, wherein the thumb up/down data comprises a user agreement or disagreement with an estimated value of the target property (negative preference through the dislike button, Carrico ¶32 and real estate searches ¶4).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Carrico method of utilizing a like/dislike button to indicate a user’s preference in Ma’s method for automatically determining a current value for a real estate property to improve the method with reasonable expectation that this would result in a system which is able to determine a property’s value without the expense of hiring an appraiser.  This method for improving method for automatically determining a current value for a real estate property of Ma was within the ordinary ability of one of ordinary skill in the art based on the teachings of Carrico.
The motivation being that there is a need for user preference indication within search results because many search results may be irrelevant to the searcher (Carrico ¶7-¶8).

Claims 24 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma et al. (US PG Pub. 2007/0185727) and Woodard et al (US PG Pub. 2011/0251974) further in view of King et al. (US PG Pub. 2006/0167710), and Fleming et al. (US Patent No. 6,876,955).

As per claim 24 and 35, Ma and Woodard disclose as shown above with respect to claims 21 and 31.  The combination of Ma and Woodard do not expressly disclose further comprising: wherein the user-generated data comprises user reviews received on a web page of a neighborhood of the target property from a second set of users, and wherein the user reviews concern a set of categories regarding the neighborhood of the target property.	
King teaches further comprising: processing fact-based data and user-generated data using a data model to obtain a second estimated valuation of the target property, wherein the fact-based data comprises data not based on user activity or user input, and wherein the user-generated data comprises user reviews received on a web page of a neighborhood of the target property from a second set of users, and wherein the user reviews concern a set of categories regarding the neighborhood of the target property; and combining the second estimated valuation of the target property and the obtained valuation of the target property to obtain a revised valuation of the target property (the register interest system may use the registered interest in houses to identify top houses in a neighborhood and to predict a purchase price for a house.  Potential buyers may typically register an interest in houses that they find desirable (e.g., because of location, street appeal, number of rooms, and anticipated purchase price).  Thus, houses in which a large number of potential buyers have registered an interest may be more likely desirable to potential buyers.  The register interest system can use this registration information to identify the most desirable houses in a neighborhood, the most desirable neighborhoods in a city, and so on.  In addition, the register interest system may use the registered interest in predicting an actual purchase price for house.  The register interest system may assume that a house in which many potential buyers are interested may command a higher purchase price than if no potential buyers register an interest, King ¶28; see also The view houses of registered interest option allows a potential buyer to view and edit their registered interest in houses.  A potential buyer may want to edit their interest, for example, to add comments, to offer a minimum price, or to unregister their interest, ¶32).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the King’s method of registering interest in Ma’s method for automatically determining a current value for a real estate property to improve the method with reasonable expectation that this would result in a system which is able to determine a property’s value without the expense of hiring an appraiser.  
The motivation being that a potential buyer of a house is typically limited to those houses that are currently being offered for sale.  If none of the houses satisfy what the potential buyer is looking for in a house, then the potential buyer may buy a house that does not satisfy their needs or may become frustrated and simply not buy a house.  It is very common, however, for people to notice and make mental note of houses they see which they would be interested in buying if available for sale.  The knowledge that a person is interested in buying a house has economic value to the person and to the owner, which is currently not being captured (King ¶6).
The combination of Ma, Woodard, and King do not expressly disclose processing fact-based data and user-generated data using a data model to obtain a second estimated valuation of the target property, wherein the fact-based data comprises data not based on user activity or user input; combining the second estimated valuation of the target property and the obtained valuation of the target property to obtain a revised valuation of the target property.
Fleming teaches processing fact-based data and user-generated data using a data model to obtain a second estimated valuation of the target property, wherein the fact-based data comprises data not based on user activity or user input; combining the second estimated valuation of the target property and the obtained valuation of the target property to obtain a revised valuation of the target property (averaging the 2, 3, or 4 models for the predictive model, tax model, neural network model, hendonic model, Fleming Col. 6 line 46-Col. 7 line 43 and Fig. 3-Fig. 4) (Examiner interprets the tax model of Fleming to be the fact based model which is not based on user activity or input).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Fleming’s method of comparing and averaging models together in King and Ma’s method for automatically determining a current value for a real estate property to improve the method with reasonable expectation that this would result in a system which is able to determine a property’s value without the expense of hiring an appraiser.  
The motivation being that while several valuation prediction methods exist, there is a need to improve the accuracy of a prediction based on an average value (Fleming Col. 1 line 59-Col. 2 line 24).

Claims 25, 29, 36, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma et al. (US PG Pub. 2007/0185727) and Woodard et al (US PG Pub. 2011/0251974) further in view of King et al. (US PG Pub. 2006/0167710).

As per claim 25 and 36, Ma and Woodard disclose as shown above with respect to claims 21 and 31.  The combination of Ma and Woodard do not expressly disclose wherein determining the group of comparable properties using the user traffic activity comprises calculating a similarity between the target property and each of the determined set of comparable properties.
King teaches wherein selecting the group of comparable properties using the user traffic activity comprises calculating a similarity between the target property and each of the selected set of comparable properties (The register interest system may provide a score indicating how comparable a house may be and rank the houses based on their scores, King ¶29).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the King’s method of registering interest in Ma’s method for automatically determining a current value for a real estate property to improve the method with reasonable expectation that this would result in a system which is able to determine a property’s value without the expense of hiring an appraiser.  
The motivation being that a potential buyer of a house is typically limited to those houses that are currently being offered for sale.  If none of the houses satisfy what the potential buyer is looking for in a house, then the potential buyer may buy a house that does not satisfy their needs or may become frustrated and simply not buy a house.  It is very common, however, for people to notice and make mental note of houses they see which they would be interested in buying if available for sale.  The knowledge that a person is interested in buying a house has economic value to the person and to the owner, which is currently not being captured (King ¶6).

As per claim 29 and 38, Ma and Woodard disclose as shown above with respect to claims 21 and 31.  The combination of Ma and Woodard do not expressly disclose wherein the user traffic activity information comprises a popularity of the target property based on an amount of traffic the web page of the target property receives and a time on market of the target property.
King teaches wherein the user traffic activity information comprises a popularity of the target property based on an amount of traffic the web page of the target property receives and a time on market of the target property (the register interest system may use the registered interest in houses to identify top houses in a neighborhood and to predict a purchase price for a house.  Potential buyers may typically register an interest in houses that they find desirable (e.g., because of location, street appeal, number of rooms, and anticipated purchase price).  Thus, houses in which a large number of potential buyers have registered an interest may be more likely desirable to potential buyers.  The register interest system can use this registration information to identify the most desirable houses in a neighborhood, the most desirable neighborhoods in a city, and so on.  In addition, the register interest system may use the registered interest in predicting an actual purchase price for house.  The register interest system may assume that a house in which many potential buyers are interested may command a higher purchase price than if no potential buyers register an interest, King ¶28; see also The view houses of registered interest option allows a potential buyer to view and edit their registered interest in houses.  A potential buyer may want to edit their interest, for example, to add comments, to offer a minimum price, or to unregister their interest, ¶32).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the King’s method of registering interest in Ma’s method for automatically determining a current value for a real estate property to improve the method with reasonable expectation that this would result in a system which is able to determine a property’s value without the expense of hiring an appraiser.  
The motivation being that a potential buyer of a house is typically limited to those houses that are currently being offered for sale.  If none of the houses satisfy what the potential buyer is looking for in a house, then the potential buyer may buy a house that does not satisfy their needs or may become frustrated and simply not buy a house.  It is very common, however, for people to notice and make mental note of houses they see which they would be interested in buying if available for sale.  The knowledge that a person is interested in buying a house has economic value to the person and to the owner, which is currently not being captured (King ¶6).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629